Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
Status of the Claims
In the amendment dated 07/26/2021, claims 23-29 and 31-45 are pending.
claims 33-43 and 45 remain withdrawn from consideration.
Claim Objections
Claims 31 and 44 are objected to because of the following informalities:
Claim 31, “the inert particles” should read “the high-temperature inert second phase” so that it can be consistent with claims 28-29;
Claim 44, last lines, “he working temperature range” should read “the working temperature range.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascall (US 2017/0203359 A1) in view of Kunze (US 20030010409 A1) and further in view of Kenney (WO2016044547A1)
Regarding claim 23, Pascall discloses a printer for forming a three-dimensional object (additive manufacturing system, see figs.1-2), comprising: 
a nozzle (nozzle 222, see fig.2A-B) configured to receive a build material (build material, see para.0072) from a carrier (build material chamber 218, see fig.2A-B); 
wherein the build material (build material, see para.0072) includes metallic base (pure metal or eutectic alloys, see para.0072) having a first melting point (see para.0060: “The consistency of the build materials is a semisolid”. It is clear that the pure metal or eutectic alloys having a melting point to become a semisolid)  

    PNG
    media_image1.png
    731
    614
    media_image1.png
    Greyscale

Fig.2B of Pascall
a liquefaction system (heating elements 206, see figs. 2A-B) configured to heat the build material (build material) to a working temperature range above the first melting point (see para.0060 and 0072, the heating elements 206 heats the build material to a working temperature range above the first melting points so that it becomes semisolid), 


However, Pascall does not explicitly disclose
particles of a high-temperature inert second phase; 
the high-temperature inert second phase is inert within the working temperature range; and
a processor configured to cause a robotic to position the nozzle relative to a build plate and selectively deposit, from the nozzle, the build material heated to the working temperature range in a pattern according to a three-dimensional model;
wherein the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range.  
Nevertheless, Kunze discloses reinforced metal matrix composites, having:
a build material includes metallic base (aluminum, see para.0015) having a first melting point (melting point of the aluminum) and particles of a high-temperature inert second phase (ceramic particle reinforcements such as alumina, see para.0016); 
the high-temperature inert second phase (ceramic particle reinforcements such as alumina) is inert within the working temperature range (see para.0043: “According to the method of this invention, the as-deposited composites could be subject to heat treatment in about the 600.degree. C.- 1100.degree. C. range”. Alumina has melting point at 2,072° C (see the website https://www.americanelements.com/aluminum-oxide-1344-28-1, accessed in 05/02/2022). Thus, the ceramic particle reinforcement alumina is inert within the working range 600.degree. C.- 1100.degree. C. range).

    PNG
    media_image2.png
    236
    603
    media_image2.png
    Greyscale

Image from the above website americanelements.com

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the build material includes aluminum (“equivalent to the claimed “metallic base”) and the ceramic particle reinforcements such as alumina (equivalent to the claimed “particles of a high-temperature inert second phase”) as taught by Kunze in Pascall and modify the heating elements of Pascall to work within the range 600.degree. C.- 1100.degree. C. range such that the ceramic particle reinforcements such as alumina (equivalent to the claimed “particles of a high-temperature inert second phase”) inert second phase is inert within the working temperature range. The modification results in significant improvements in tensile modulus, strength, and hardness (see abstract of Kunze: “the matrix exhibits fine grain structure with enhanced properties over the unreinforced metal, including higher tensile modulus, higher strength, and greater hardness”).
In addition, in figure 1, Pascall discloses
a processor (controller 124, see fig.1) configured to cause a robotic (four axis substrate motion system 122, see fig.1) to position the nozzle (nozzle 112, see fig.1) relative to a build plate (substrate 118, see fig.1) and selectively deposit, from the nozzle (nozzle 112, see fig.1), the build material (build material) heated to the working temperature range (working temperature range 600.degree. C.- 1100.degree. C of Pascall as modified by Kunze) in a pattern see fig.1) according to a three-dimensional model (see para.0038).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the controller (“processor”) in fig.1 of Pascall, as modified by Kunze, to include that a processor configured to cause a robotic to position the nozzle relative to a build plate and selectively deposit, from the nozzle, the build material heated to the working temperature range in a pattern according to a three-dimensional model. The processor allows to control movement of the print head and heating elements during the operation to build 3D structures (see para.0038-0039 of Pascall).
Furthermore, Kenney discloses a method of forming a three-dimensional (3D) article, comprising:
 Viscosity of a composition can be adjusted (see para.0028 and 170). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Kenney in the combo Pascall and Kunze to adjust viscosity of the build material in the combo Pascall and Kunze, such that the build material within the working temperature range has the viscosity at least an order of magnitude greater than the viscosity of the metallic base within the working temperature range.  By adjusting the viscosity, the build material can be deposited in a desired pattern to product the desire product.
	
Regarding claim 24, Pascall further discloses the metallic base is a pure metal base (pure metal, see para.0072)
Regarding claim 25, Pascall further discloses the metallic base is an alloy (eutectic alloys, see para.0072)
Regarding claim 26, Pascall further discloses the metallic base is a eutectic alloy (eutectic alloys, see para.0072 of Pascall).    
Regarding claim 27, the modification discloses substantially all the claimed limitations as set forth. Pascall does not explicitly disclose the first melting point is less than or equal to seven hundred degrees Celsius.  
However, Kunze further discloses reinforced metal matrix composites includes the metallic base, such as aluminum, comprising:
the first melting point (melting point of aluminum) is less than or equal to seven hundred degrees Celsius (see website https://www.engineeringtoolbox.com/melting-temperature-metals-d_860.html, accessed 5/3/2022, the melting point of aluminum is 660 oC).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the aluminum as taught by Kunze in Pascall invention, such that the first melting point is less than or equal to seven hundred degrees Celsius.  Aluminum can be manufactured into a variety of shapes and then subsequently fabricated to suit a whole variety of uses.
Regarding claim 28, the modification of Pascall in view of Kunze further discloses
the high-temperature inert second phase is (ceramic particle reinforcements such as alumina, see para.0016) 
Regarding claim 29, the modification of Pascall in view of Kunze further discloses
the high-temperature inert second phase is(ceramic particle reinforcements such as alumina, see para.0016) 
Regarding claim 31, the modification discloses substantially all the claimed limitations as set forth. 
Pascall does not explicitly disclose the inert particles comprise between and inclusive of five percent and forty percent by volume of the build material.  
Kunze further discloses the inert particles (ceramic particle reinforcements such as alumina, see para.0016) comprise between and inclusive of five percent and forty percent by volume of the build material (“The volume fraction of reinforcements in a matrix may be…more preferably about 10-25%”, see para.0048).
https://www.engineeringtoolbox.com/melting-temperature-metals-d_860.html, accessed 5/3/2022, the melting point of aluminum is 660 oC).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings that the inert particles comprise between and inclusive of five percent and forty percent by volume of the build material as taught by Kunze in the modified Pascall. Doing so provides higher tensile modulus, higher strength, and greater hardness for the product (See abstract of Kunze).
Regarding claim 32, Pascall further discloses the build material is a filament (filament of 114, see para.0038).  
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (US2003/0010409A1) view of Kenney (WO2016044547A1)
Regarding claim 44, Kunze discloses a feedstock of a build material (reinforced metal matrix, see abstract) for additive manufacturing, comprising: 
a metallic base (aluminum or aluminum alloy, see para.0015) that within a working temperature range (“600.degree. C.- 1100.degree. C. range”, see para.0043) is one of a liquid and in a multi- phase state (see website https://www.engineeringtoolbox.com/melting-temperature-metals-d_860.html, accessed 5/3/2022, the melting point of aluminum is 660 degree. C / aluminum alloy is 463 – 671 degree. C. Thus, in the range 600.degree. C.- 1100.degree. C, aluminum or aluminum alloy melts and it is a  multi- phase state) and 
particles of a high-temperature inert second phase (ceramic particle reinforcements such as alumina, see para.0016) comprising between and inclusive of five percent and forty percent by volume of the build material inert (“The volume fraction of reinforcements in a matrix may be…more preferably about 10-25%”, see para.0048), that are within the working temperature range  (“600.degree. C.- 1100.degree. C. range”, see para.0043), inert (“Alumina has melting point at 2,072° C (see the website https://www.americanelements.com/aluminum-oxide-1344-28-1, accessed in 05/02/2022). Thus, the ceramic particle reinforcement alumina is inert within the range 600.degree. C.- 1100.degree. C. range).
Kunze does not explicitly disclose the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within he working temperature range.  
However, Kenney discloses a method of forming a three-dimensional (3D) article, comprising:
 	Viscosity of a composition can be adjusted (see para.0028 and 170). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Kenney in the combo Pascall and Kunze to adjust viscosity of the build material in the combo Pascall and Kunze, such that the build material within the working temperature range has the viscosity at least an order of magnitude greater than the viscosity of the metallic base within the working temperature range.  By adjusting the viscosity, the build material can be deposited in a desired pattern to product the desire product.
Response to Arguments
Claim Rejections - 35 USC § 112: the arguments are persuasive. The amendments to claims have overcome the previous 112(b) rejections.
Claim Rejections - 35 USC § 103: 
Applicant’s arguments with respect to claim(s) 44 have been considered but are moot because the new ground of rejection does not rely on reference Behi applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of the new references Kunze and Kenney.
Applicant’s arguments, see Remarks, filed 07/21/2021, with respect to the rejection(s) of claim(s) 23 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combo Pascall, Kunze and Kenney. The new ground of rejection does not rely on reference Behi applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 24-26-29 and 31-32 are rejected by the virtue of the dependency from claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140077403A1 discloses a method of manufacturing a master batch for the molding of colored parts, having: The shrinkage of the material is in the range from 10 to 30% according to the pressure exerted during the pressing and to the type of colored ceramic used (see para.0112).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761